Title: To Alexander Hamilton from John F. Hamtramck, 1 November 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Sir
            Pittsburgh Novr. 1. 1799—
          
          I have the honor to acknowledge the receipt of your Letter of the 17th Ulto. enclosing a Letter of General Wilkinson in which he directs me to continue at Pittsburgh during the Winter—On the presumption that the Genl. has left the States and thereby impossible for me to hear from him before the navigation of the Ohio closes up—I have taken the liberty to inclose you a Copy of my Letter to him for your consideration—
          The arrangement made in the Division Orders of the 16th of October will take effect immediately: it is said in the Order that the Infantry of Niagara is to be transferred to the first Regiment. are the Officers of Infantry at that place to be comprehended? I will be very much obliged to you to inform me?
          I will also be obliged to you if you will be pleased to let me know whether or no I am intitled to double subsistince, during the time of my General Command; not having taken the Command of any particular Post?
          I have the honor to be with Very great Respect your Most obedient and Very humble Servent
          
            J F Hamtramck
          
          Major General Hamilton
        